Citation Nr: 0935412	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from May 1994 to December 
1995. He has additional service in the Virginia Army National 
Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefit sought on appeal. 


FINDING OF FACT

The Veteran's asthma does not result in pulmonary function 
testing of FEV-1 of 40 to 55 percent predicted, or; FEV- 1/FVC 
of 40 to 55 percent; objective medical evidence does reflect 
daily use of inhaled bronchodilator and anti inflammatories, 
and several acute asthma attacks a year which resulted in 
several clinical visits for exacerbations.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no higher, 
for asthma are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and that 
which the Veteran is responsible for submitting. Proper notice 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that the VA will seek to provide; and (3) that the Veteran is 
expected to provide. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and the effective date of the disability. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose of 
these changes is to clarify when VA has no duty to notify a 
veteran of how to substantiate a claim for benefits, to make 
the regulation comply with statutory changes, and to streamline 
the development of claims. The amendments apply to all 
applications for benefits pending before VA on, or filed after 
May 30, 2008, which includes this claim. Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that pertains 
to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the veteran is informed that he or she is to provide, must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006). In 
this case, the required VCAA notification was provided in a 
letter issued in November 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) held 
that VA must also provide notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. The Veteran received 
notice consistent with Dingess in November 2006. Further, since 
the preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating and effective 
date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claim. Service 
medical records, VA outpatient treatment records, and a 
November 2006 VA examination, including a pulmonary function 
test (PFT) are associated with the claim and have been reviewed 
in connection with the claim. There are no known additional 
records or information to obtain. 

A hearing was offered, and the Veteran declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.

Increased Rating-Asthma

The Veteran asserts that his service-connected asthma is more 
severe than the current rating reflects. He states that his 
asthma has increased in severity. 

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 38 
C.F.R. § 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations. See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made. Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased-rating claim has been pending. Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability); Moore v. Nicholson, 21 
Vet. App. 211, 216-17 (2007). In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the United States Court of Appeals for 
Veterans Claims (Court) found no basis for drawing a 
distinction between initial ratings and increased rating claims 
for applying staged ratings. Accordingly, it was held that 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

Service connection for asthma was granted by rating decision of 
December 1998. A 10 percent rating was awarded, effective 
July 1998. In March 1999, the evaluation for the Veteran's 
asthma was increased to 30 percent, effective July 1998. This 
rating has been in effect since that time. 

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for asthma. Diagnostic Code 6602 assigns a 
30 percent evaluation with a FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication. 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008). A 60 percent evaluation is assigned with a FEV-1 
of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids. Id. A 100 percent evaluation is assigned with 
a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; bronchial asthma requiring 
daily use of high dose corticosteroids or immuno-suppressive 
medications. Id. A note to Diagnostic Code 6602 states that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be of 
record. Id.

The Board finds an increased 60 percent evaluation is not 
warranted under Diagnostic Code 6602 since the current medical 
evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids. See 38 C.F.R. § 4.97, Diagnostic Code 6602. 
The most recent VA examination of November 2006 showed the 
Veteran  used an inhaled bronchodilator and anti inflammatories 
on a daily basis.  He did note several acute asthma attacks a 
year which resulted in several clinical visits for 
exacerbations. He gave a history of a non-productive cough and 
a history of a recent pulmonary function test reflects an FEV-1 
of 116 percent and FEV-1/FVC of 77 percent.  The examiner 
indicated that he had an essentially normal pulmonary function 
test. The VA outpatient treatment records showed a semi-annual 
evaluation for his asthma, and treatment for at least one 
asthma exacerbation. 

In light of the foregoing, the Board finds that the evidence 
more closely approximates the criteria for a 60 percent 
evaluation, but no higher.  

However, the evidence does not support an evaluation in excess 
of 60 percent as there is no showing of a FEV-1 of less than 40 
percent predicted, or; FEV-1/FVC of less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; bronchial asthma requiring daily use of high dose 
corticosteroids or immuno-suppressive medications.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
disability is inadequate. A comparison between the level of 
severity and symptomatology of the Veteran's asthma with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms." The record does not show that the Veteran has required 
frequent hospitalizations for his disability. The Veteran has 
required clinic treatment for an exacerbation of asthma, but 
there have not been frequent hospitalizations. Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability beyond that expected for the 
assigned rating. There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is no credible evidence in the record to 
indicate that the Veteran's service-connected asthma causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." Factors such 
as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the evaluation 
assigned herein. What the evidence in this case does not show 
is that manifestations of the Veteran's service-connected 
disability has resulted in unusual disability or impairment 
that has rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

Entitlement to an increased rating of 60 percent, but no 
higher, for asthma, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


